Case: 12-16282      Date Filed: 09/11/2013   Page: 1 of 3


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16282
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:12-cv-23533-FAM



LESLIE STUART,
d.b.a. Stuartboys Auto Sales,

                                                                  Plaintiff-Appellant,

                                        versus

UNITED STATES GOVERNMENT,
GREG GOMMEL,
Supervisor, C.B.P. (D.H.S.), in his official capacity,

                                                              Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 11, 2013)



Before CARNES, Chief Judge, BARKETT, and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-16282      Date Filed: 09/11/2013      Page: 2 of 3


       Leslie Stuart, an alien who resides in the Bahamas, appeals pro se the district

court’s dismissal of his suit brought under the Federal Tort Claims Act (FTCA), 28

U.S.C §§ 1346(b), 2671–2680. We affirm. 1

       Stuart’s claims do not fall within the class of suits for which the United

States has waived its sovereign immunity under the FTCA. See, e.g., United States

v. Kubrick, 444 U.S. 111, 117–18 (1979) (noting that the FTCA’s waiver of

sovereign immunity must be strictly construed). Section § 2680(k) of the FTCA

provides that the United States has not waived its sovereign immunity with respect

to “[a]ny claim arising in a foreign country.” 28 U.S.C. § 2680(k). The FTCA

does not define “foreign country.” But the Supreme Court has construed that term

to mean any foreign “region or tract of land”—even one that “has no recognized

government.” Smith v. United States, 507 U.S. 197, 201 (1993) (internal quotation

marks omitted).

       Under that controlling definition, Stuart’s claims arose in a foreign country.

Stuart alleges immigration officials acted improperly at a preclearance site in the

Bahamas, denying him entry to the United States based on purportedly false

information. As a matter of law, however, the Bahamanian preclearance site where

Stuart’s claims arose is not within the United States. See, e.g., 8 U.S.C. § 1225a.


       1
         We review the district court’s dismissal for lack of jurisdiction de novo, Carter v.
Rodgers, 220 F.3d 1249, 1252 n.3 (11th Cir. 2000), and we may affirm on any ground supported
by the record, Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).
                                              2
                Case: 12-16282       Date Filed: 09/11/2013       Page: 3 of 3


Rather, that site, and others like it, are located within their foreign host country, see

id., and preinspection is performed completely “at the port or place in the foreign

territory,” see 8 C.F.R. § 235.5(b); see also Bishop v. United States, 355 F.2d 617,

618 (Ct. Cl. 1966) (describing the history of extraterritorial immigration

inspections in the Bahamas and elsewhere).

       Thus, because Stuart’s claims arose in the Bahamas, and because the

Bahamas is a “foreign country” under § 2680(k) of the FTCA, Stuart’s claims are

jurisdictionally barred. 2 See Smith, 507 U.S. at 202–03; see also United States v.

Sherwood, 312 U.S. 584, 586 (1941) (holding that waiver of sovereign immunity is

a jurisdictional perquisite, and that such immunity must be waived unequivocally).

Accordingly, the district court’s order dismissing Stuart’s amended complaint is

AFFIRMED.




       2
          Stuart’s remaining claims were properly dismissed as facially implausible. See Ashcroft
v. Iqbal, 556 U.S. 662, 678–79 (2009). Some of those claims are foreclosed by binding
precedent. See, e.g., F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994) (limiting Bivens actions to
suits against officers in their individual capacities—not federal agencies or officers in their
official capacity); see also Heckler v. Ringer, 466 U.S. 602, 616 (1984) (holding that mandamus
is appropriate only when, among other things, the defendant owes the plaintiff a clear, non-
discretionary duty); United States v. Martinez–Fuerte, 428 U.S. 543, 551 (1976) (upholding the
constitutionality of fixed immigration checkpoints). Others require dismissal because they are
either (1) barred under the doctrine of consular nonreviewability, see Saavedra Bruno v.
Albright, 197 F.3d 1153, 1159 (D.C. Cir. 1999); (2) based on federal criminal statutes or
immigration regulations that do not provide private causes of action, see Central Bank of Denver
v. First Interstate Bank of Denver, 511 U.S. 164, 190 (1994); or (3) not actionable under the
FTCA, see Ochran v. United States, 273 F.3d 1315, 1317 (11th Cir. 2001) (stressing the FTCA
“was designed to provide redress for ordinary torts recognized by state law” (emphasis added)).
                                               3